Citation Nr: 9922551	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-35 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
December 1973.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

A review of the veteran's service records indicates that the 
veteran's military occupational specialty (MOS) was 84G20 
(photograph laboratory specialist).  He was assigned to 
Vietnam from October 1971 to June 1972, serving with the 
160th Signal Group.  This organization had responsibility for 
high level and secured communications between Military 
Assistance Command, Vietnam (MACV) and outside agencies.  
During this period, the veteran served as a telephone 
switchboard operator (MOS 72C20).  He was awarded the Vietnam 
Campaign Medal and the Vietnam Service Medal.  Regarding his 
alleged stressors, he reports serving as a perimeter guard 
and witnessing Viet Cong infiltrators, access to top secret 
information, and the fact that most troops had been returned 
to the United States prior to the veteran's service in 
Vietnam.  

Of record is an October 1996 statement from William G. Hayes, 
M.S.  Mr. Hayes indicates that he had treated the veteran in 
1984 and saw him on an individual basis from July 1988 to 
February 1989. The veteran was unable to recall most of his 
experiences in Vietnam, and Mr. Hayes assumed that the 
veteran's current problems were a direct result of his 
finally recalling the trauma.  Also enclosed was a copy of 
the treatment plan, completed in July 1988.  In this plan, 
the veteran reported that he was constantly terrified in 
Vietnam, where he worked as a switchboard operator.  He 
stated that he had been told on one occasion that his 
position would be overrun, and that he made several trips to 
a field hospital, where he was upset by the wounds he saw 
there.

Of record are reports of hospitalizations at VA facilities.  
The veteran was hospitalized in April 1996, where he claimed 
recurrent memories of Vietnam and stated that he knew things 
about soldiers missing in action (MIA) that have never been 
disclosed.  The diagnoses included an adjustment disorder 
with anxiety and depression, probable bipolar depression, and 
alcohol abuse.  On discharge in May 1996 from a follow-up 
hospitalization, the diagnoses included chronic delayed PTSD 
and episodic alcohol abuse.  PTSD was again diagnosed when 
the veteran was hospitalized from June to July 1996.  At that 
time, he stated that the worst of his trauma was from what he 
knew or learned as a member of the intelligence community 
during his service in Vietnam.  Follow-up treatment records 
indicate that the veteran continues to be diagnosed with 
PTSD.

In October 1996, Frank C. Seitz, Ph.D., reported that the 
veteran had handled a great deal of classified information in 
service, leading to stress.  He also stated that he witnessed 
the Army leaving soldiers behind, and that he was filing a 
lawsuit against the Army for this.  The diagnoses included 
PTSD, chronic and combat related, a panic disorder, and major 
depression.  

A Veteran Outreach Counselor reported in a December 1997 
letter on his treatment of the veteran.  The veteran 
indicated that he was exposed to mortar attacks while in 
Vietnam, came close to shooting Vietnamese civilians who 
wandered too close to the perimeter, was assigned to removing 
claymore mines, and flew back to the United States on a plane 
full of wounded and dying soldiers.  It was concluded the 
veteran had PTSD, which resulted in a definite industrial 
impairment.  

In July 1997, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) reported that they had 
reviewed the veteran's service records and that of his unit.  
It was indicated that the veteran's unit, the 160th Signal 
Group, had the responsibility of providing communications 
support.  The unit was also responsible for the operation of 
the Phu Lam Area Relay Station, which was deactivated in 
September 1971.  The switchboard had the capability of 
manually extending secure voice communications.  
Additionally, the veteran's unit was responsible for two 
miles of the Long Binh Post perimeter.  In a subsequent 
letter dated August 1997, the USASCRUR indicated that they 
had contacted the US Army Central Security Facility.  
USASCRUR was informed that that they had no records of the 
veteran being involved in covert activities.

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD, 60 Fed. 
Reg. 32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The VA regulation was 
changed in June 1999 to conform to the U.S. Court of Appeals 
for Veterans Claims (Court's) determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

The record before the Board demonstrates that PTSD has been 
indicated.  The veteran has reported that he was exposed to 
stressful incidents in active service that resulted in PTSD.  
Some medical providers, though by no means all, appear to 
have accepted the veteran's account of his experiences as 
supporting a diagnosis of PTSD.  Notwithstanding, as stated 
by the Court, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates 
with his active service, if the Board does not find the 
veteran's statements regarding his symptoms to be credible.

To comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet.  
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

This evidence does not demonstrate that the veteran was 
assigned to a combat unit, possessed a combat military 
occupational specialty (MOS), or engaged in combat 
operations.  Accordingly, the Board must find, for the 
purposes of 38 C.F.R. § 3.304 (f) that there is no service 
department evidence that the veteran engaged in combat.  In 
this case, where the record does not reflect "conclusive 
evidence" that the claimant "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b), his assertions, standing 
alone, can not as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or 
that an event claimed as a stressor occurred.  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, as a matter of 
law, "credible supporting evidence that the claimed [in-
 service] event actually occurred" can not be provided by 
medical opinion based on post-service examination.  Moreau, 9 
Vet. App. at 394-96.  This does not mean that the claimant 
can not still establish that he "engaged in combat with the 
enemy," and then secure the presumptions provided under 
38 U.S.C.A. § 1154(b) (West 1991).  It only means that other 
"credible supporting evidence from any source" must be 
provided to insure that the event alleged as the stressor in 
service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).  Thus, the analysis of stressor verification is not 
so much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of 
a combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.

The veteran has been requested to identify those events in 
service that he believes are the stressor or "stressors" 
that caused PTSD.  The record shows that the appellant's 
responses contain allegations of numerous stressors 
associated with his Vietnam service.  In this regard, the 
Board has reviewed the available service records, along with 
reports from the USASCRUR.  These reports demonstrate that 
the veteran was assigned to a communications center, which 
had the capacity for high level and top secret 
communications.  The unit was also responsible for a portion 
of the Long Binh Post perimeter.  Thus, based on a review of 
the veteran's statements and testimony, only two of the 
alleged stressors have been arguably confirmed:

(1) The veteran service as a perimeter 
guard; and 

(2) The veteran's exposure to secret 
communications.

Regarding stressor number (2), it is important to noted that 
under the criteria provided in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (DSM-IV), a 
"stressor" is a "traumatic event" involving both:

(1) The person experienced, witnessed or 
was confronted with an event or events 
that involved actual or threatened death 
and serious injury, or a threat to the 
physical integrity of others;

(2) The person's response involved 
intense fear, helplessness, or horror.

The veteran has also reported that he was involved in 
intelligence operations, witness wounded soldiers, flew back 
to the United States on a plane with many wounded and dying 
soldiers, assignment to a mine detail, exposed to motor 
attack, and secured information regarding MIAs.  However, 
there has been no confirmation of these stressors and he has 
not provided any additional information from which meaningful 
research can be performed to confirm these stressors.  
Consequently, these alleged stressors could not form the 
basis of the claim for PTSD.

Two of the veteran's reported stressors have been arguably 
verified.  The Board further notes that PTSD has been 
diagnosed, both on VA hospitalization and by private medical 
professionals.  However, the third requirement under Cohen, 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor, 
has not been discussed.  None of the reports indicating that 
PTSD was present specifically discuss the etiology of the 
disorder.  

Service connection may not be granted for a personality 
disorder.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
Service connection may also not be granted for alcoholism.  
38 U.S.C.A. § 105(a) (West 1991); 38 C.F.R. § 3.301(a) 
(1998).  Based on a review of the medical evidence as a 
whole, it is unclear whether the veteran currently suffers 
from PTSD, a personality disorder, or both these disorders or 
some other disorder, to include a anxiety disorder.  Much of 
that confusion appears to be due to the fact that none of the 
examiners have had the opportunity to become fully familiar 
with the record.
 
In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one or more of the veteran's 
alleged stressors must be verified.  That verified 
stressor(s), and not an unverified alleged stressor or an 
event that does not constitute a "stressor," must then form 
the basis of a diagnosis of PTSD.  There is a further and 
fundamental issue now raised by this record, and that issue 
is credibility.  The veteran's accounts of his alleged 
stressors not only must be confirmed, his lay evidence must 
otherwise found to be credible.  The credibility to be 
accorded to the appellant's lay testimony is within the 
province of the adjudicators and is not a matter of medical 
expertise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Zarycki; Wilson.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The veteran should be asked to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified which are not already of 
record.

2.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination made and a copy 
of the medical records upon which the 
award was based.  38 U.S.C.A. § 5106 
(West 1991).

3.  The veteran should be asked to review 
accounts of alleged traumatic events 
numbers (1) and (2), listed above, and 
add any additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide to the 
best of his ability any specific details 
to each of the claimed stressful events 
noted above, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
listed above he is referring when he 
writes relative to any specific incident.  
If there are additional stressors, he 
should note those stressors and number 
them accordingly.  However, the veteran 
is advised that any additional stressors 
can not provide the basis of his PTSD 
claim unless he provides independent 
credible evidence which confirms these 
events.  The veteran is advised that this 
information is vitally necessary and that 
he must be as specific as possible.

4.  The veteran should be examined by a 
VA psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification of any disorder 
present.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a psychiatric 
disability?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
was relied to establish the existence of 
the stressor(s).  

(c)  The examiner should comment 
explicitly upon whether alleged stressor 
number (1), the veteran's service as a 
perimeter guard; and (2) his exposure to 
top-secret information, could cause, or 
has as likely as not caused, PTSD.  If 
so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor or stressors and 
the current symptoms, if any.  

The report of the examiner should include 
a complete rationale for all opinions 
expressed.  All special studies or tests 
including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The claims folder or 
the pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.

5.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 5.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1998).

6.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated by the Court in 
Zarycki and Cohen as well as the 
discussion above in this remand.   
Notwithstanding any medical diagnosis or 
opinion of record, the RO may also make 
an adjudicative determination as to this 
issue based upon credibility findings 
concerning not only alleged stressor 
events, but also as to the credibility of 
reported subjective symptoms.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










